Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Regarding claim 1, in line 7 of the claim, after “part”, delete “.” and add “;”.  In line 11 of the claim, after “part;”, add “and”.
Regarding claim 6, after “second terminal”, delete “b”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (CN 202940278 U, see machine translation).
Regarding claim 1, Zhou teaches a battery (Zhou, Title, Abstract, Figs. 1-2, e.g., battery), comprising: 
a battery pocket (Zhou, Figs. 2-3, [0017], e.g., aluminum and plastic composite film 3); 
a sealing part, being formed at a top surface of the battery pocket (Zhou, Figs. 1-3, [0017], e.g., the 3 aluminium-plastic composite film the lug insulating rubber I along the positive tab 2a and negative tab 2b length direction sticking part; (as shown in Figs. 1-3, a sealing part, being formed at a top surface of the battery pocket)); 
an electrode assembly, the electrode assembly receiving in the battery pocket (Zhou, Fig. 3, [0017], e.g., a flexible packing lithium battery, comprising an aluminium-plastic composite film 3, lug insulating rubber 1, positive tab 2a and negative tabs 2b, electrolyte and the rolling core 4 (which is being interpreted as an electrode assembly and is expected to comprise a positive electrode, a negative electrode, and a separator (or a solid electrolyte that is being interpreted as a separator) between the positive electrode and the negative electrode in order for the battery to function as a battery; the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112))); 
a terminal assembly, an end of the terminal assembly being formed inside the sealing part and electrically connected to the electrode assembly, and another end of the terminal assembly is disposed out of the sealing part (Zhou, Fig. 3, [0017], e.g., a flexible packing lithium battery, comprising an aluminium-plastic composite film 3, lug insulating rubber 1, positive tab 2a and negative tabs 2b, electrolyte and the rolling core 4; the positive tab 2a and negative tab 2b are welded with the rolling core 4, the anode tab 2a and the cathode tab 2b are encapsulated with a plastic-aluminium composite film 3, and positive tab 2a and aluminum and plastic composite film 3 between and negative tab 2b; (as shown in Fig. 3, a terminal assembly, an end of the terminal assembly being formed inside the sealing part and electrically connected to the electrode assembly (the positive tab 2a and negative tab 2b are expected to be electrically connected the rolling core 4 in order to draw electricity; the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)), and another end of the terminal assembly is disposed out of the sealing part)). 
a first isolating portion and a second isolating portion, wherein the first isolating portion and the second isolating portion are disposed in the sealing part, and a portion of the first isolating portion and a portion of the second isolating portion are extend out of the sealing part (Zhou, Fig. 3, [0017], e.g., the anode tab 2a and the cathode tab 2b are encapsulated with a plastic-aluminium composite film 3, and positive tab 2a and aluminum and plastic composite film 3 between and negative tab 2b are provided with tab insulating glue 1 (as shown in Fig. 3, one side is being interpreted as a first isolating portion and the other side is being interpreted as a second isolating portion), between the 3 aluminium-plastic composite film the lug insulating rubber I along the positive tab 2a and negative tab 2b length direction sticking part; (as shown in Fig. 3, a first isolating portion and a second isolating portion, wherein the first isolating portion and the second isolating portion are disposed in the sealing part, and a portion of the first isolating portion and a portion of the second isolating portion are extend out of the sealing part)); 
wherein the terminal assembly is disposed between the first isolating portion and the second isolating portion (Zhou, Fig. 3, [0017], e.g., the anode tab 2a and the cathode tab 2b are encapsulated with a plastic-aluminium composite film 3, and positive tab 2a and aluminum and plastic composite film 3 between and negative tab 2b are provided with tab insulating glue 1 (as shown in Fig. 3, one side is being interpreted as a first isolating portion and the other side is being interpreted as a second isolating portion), between the 3 aluminium-plastic composite film the lug insulating rubber I along the positive tab 2a and negative tab 2b length direction sticking part; (as shown in Fig. 3, the terminal assembly is disposed between the first isolating portion and the second isolating portion)).
Regarding claim 2, Zhou teaches wherein the second isolating portion comprises a first section and a second section connected to the first section, the first section is disposed in the sealing part, the second section extends from the first section to a side away from the electrode assembly and is disposed out of the sealing part, the second section is bent and covers the sealing part (Zhou, Fig. 3 (see annotated Fig. 3 below), [0017], e.g., the anode tab 2a and the cathode tab 2b are encapsulated with a plastic-aluminium composite film 3, and positive tab 2a and aluminum and plastic composite film 3 between and negative tab 2b are provided with tab insulating glue 1 (as shown in Fig. 3, one side is being interpreted as a first isolating portion and the other side is being interpreted as a second isolating portion), between the 3 aluminium-plastic composite film the lug insulating rubber I along the positive tab 2a and negative tab 2b length direction sticking part).

    PNG
    media_image1.png
    736
    808
    media_image1.png
    Greyscale

Regarding claim 3, Zhou teaches wherein the second isolating portion further comprises a crease disposed between the first section and the second section, and the second section is bent along the crease and covers the sealing part (Zhou, Fig. 3 (see annotated Fig. 3 below), [0017], e.g., the anode tab 2a and the cathode tab 2b are encapsulated with a plastic-aluminium composite film 3, and positive tab 2a and aluminum and plastic composite film 3 between and negative tab 2b are provided with tab insulating glue 1 (as shown in Fig. 3, one side is being interpreted as a first isolating portion and the other side is being interpreted as a second isolating portion), between the 3 aluminium-plastic composite film the lug insulating rubber I along the positive tab 2a and negative tab 2b length direction sticking part).

    PNG
    media_image2.png
    736
    808
    media_image2.png
    Greyscale

Regarding claim 5, Zhou teaches wherein the battery pocket comprises the top surface, the sealing part divides the top surface into a first side surface and a second side surface, the first side surface and the second side surface are respectively disposed at two sides of the sealing part, and the second section is bent and covers the sealing part and at least a portion of the first side surface (Zhou, Fig. 3 (see annotated Fig. 3 below), [0017], e.g., the anode tab 2a and the cathode tab 2b are encapsulated with a plastic-aluminium composite film 3, and positive tab 2a and aluminum and plastic composite film 3 between and negative tab 2b are provided with tab insulating glue 1 (as shown in Fig. 3, one side is being interpreted as a first isolating portion and the other side is being interpreted as a second isolating portion), between the 3 aluminium-plastic composite film the lug insulating rubber I along the positive tab 2a and negative tab 2b length direction sticking part). 

    PNG
    media_image3.png
    736
    808
    media_image3.png
    Greyscale

Regarding claim 6, Zhou teaches wherein the terminal assembly comprises a first terminal and a second terminal, the first terminal and the second terminal b are electrically connected to the electrode assembly, the first isolating portion comprises a first isolating plate and a second isolating plate spaced apart from each other; the first terminal is disposed between the first isolating plate and the second isolating portion, and the second terminal is disposed between the second isolating plate and the second isolating portion (Zhou, Fig. 3, [0017], e.g., a flexible packing lithium battery, comprising an aluminium-plastic composite film 3, lug insulating rubber 1, positive tab 2a and negative tabs 2b, electrolyte and the rolling core 4; the positive tab 2a and negative tab 2b are welded with the rolling core 4, the anode tab 2a and the cathode tab 2b are encapsulated with a plastic-aluminium composite film 3, and positive tab 2a and aluminum and plastic composite film 3 between and negative tab 2b are provided with tab insulating glue 1 (as shown in Fig. 3, one side is being interpreted as a first isolating portion and the other side is being interpreted as a second isolating portion; first isolating portion of positive tab 2a side and negative tab 2b side, one is being interpreted as first isolating plate and the other is being interpreted as second isolating plate), between the 3 aluminium-plastic composite film the lug insulating rubber I along the positive tab 2a and negative tab 2b length direction sticking part; (as shown in Fig. 3, the terminal assembly comprises a first terminal and a second terminal, the first terminal and the second terminal b are electrically connected to the electrode assembly (the positive tab 2a and negative tab 2b are expected to be electrically connected the rolling core 4 in order to draw electricity; the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)), the first isolating portion comprises a first isolating plate and a second isolating plate spaced apart from each other; the first terminal is disposed between the first isolating plate and the second isolating portion, and the second terminal is disposed between the second isolating plate and the second isolating portion).
Regarding claim 8, Zhou teaches wherein the second isolating portion comprises a third isolating plate and a fourth isolating plate spaced apart from each other; the first terminal is disposed between the first isolating plate and the third isolating plate, and the second terminal is disposed between the second isolating plate and the fourth isolating plate (Zhou, Fig. 3 (see annotated Fig. 3 below), [0017], e.g., the anode tab 2a and the cathode tab 2b are encapsulated with a plastic-aluminium composite film 3, and positive tab 2a and aluminum and plastic composite film 3 between and negative tab 2b are provided with tab insulating glue 1 (as shown in Fig. 3, one side is being interpreted as a first isolating portion and the other side is being interpreted as a second isolating portion; first isolating portion of positive tab 2a side and negative tab 2b side are being interpreted as first isolating plate and second isolating plate, respectively; second isolating portion of positive tab 2a side and negative tab 2b side are being interpreted as third isolating plate and fourth isolating plate, respectively), between the 3 aluminium-plastic composite film the lug insulating rubber I along the positive tab 2a and negative tab 2b length direction sticking part; (as shown in Fig. 3, the second isolating portion comprises a third isolating plate and a fourth isolating plate spaced apart from each other; the first terminal is disposed between the first isolating plate and the third isolating plate, and the second terminal is disposed between the second isolating plate and the fourth isolating plate)).
Regarding claim 10, Zhou teaches wherein the first isolating portion and the second isolating portion are asymmetric with respect to each other (Zhou, Fig. 3, [0017], e.g., the anode tab 2a and the cathode tab 2b are encapsulated with a plastic-aluminium composite film 3, and positive tab 2a and aluminum and plastic composite film 3 between and negative tab 2b are provided with tab insulating glue 1 (as shown in Fig. 3, one side is being interpreted as a first isolating portion and the other side is being interpreted as a second isolating portion), between the 3 aluminium-plastic composite film the lug insulating rubber I along the positive tab 2a and negative tab 2b length direction sticking part; (as shown in Fig. 3, the first isolating portion and the second isolating portion are asymmetric with respect to each other)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 202940278 U, see machine translation).
Regarding claim 4, Zhou teaches the battery of claim 2 as disclosed above.  Zhou teaches wherein a portion of the first isolating portion disposed in the sealing part is connected to the first section (Zhou, Fig. 3 (see annotated Fig. 3 below), [0017], e.g., the anode tab 2a and the cathode tab 2b are encapsulated with a plastic-aluminium composite film 3, and positive tab 2a and aluminum and plastic composite film 3 between and negative tab 2b are provided with tab insulating glue 1 (as shown in Fig. 3, one side is being interpreted as a first isolating portion and the other side is being interpreted as a second isolating portion), between the 3 aluminium-plastic composite film the lug insulating rubber I along the positive tab 2a and negative tab 2b length direction sticking part).

    PNG
    media_image4.png
    736
    808
    media_image4.png
    Greyscale

Zhou does not teach wherein a portion of the first isolating portion disposed in the sealing part is connected to the first section by soldering.
However, the use of a known technique, e.g., soldering, to improve the connection between a portion of the first isolating portion and the sealing part in the same way is likely to be obvious (see MPEP § 2143, C.). 
Applying a known technique, e.g., soldering, to a known connection between a portion of the first isolating portion and the sealing part for improvement to yield predictable results is likely to be obvious (see MPEP § 2143, D.).
Regarding claim 7, Zhou teaches the battery of claim 6 as disclosed above.  Zhou does not teach wherein a width of the second isolating portion is greater than a distance between the first terminal and the second terminal.
However, the change in form, shape or size of the second isolating portion, so as to have wherein a width of the second isolating portion is greater than a distance between the first terminal and the second terminal, without any new or unexpected results, is an obvious engineering design (see MPEP § 2144.04).
Regarding claim 9, Zhou teaches the battery of claim 8 as disclosed above.  Zhou does not teach wherein at least one of the first isolating plate, the second isolating plate, the third isolating plate, and the fourth isolating plate is T-shaped.
However, the change in form or shape or size of at least one of the first isolating plate, the second isolating plate, the third isolating plate, and the fourth isolating plate, so as to be T-shaped, without any new or unexpected results, is an obvious engineering design (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723